Case 20-42492           Doc 418-2   Filed 09/06/21 Entered 09/06/21 17:29:21   Desc Exhibit
                                          B Page 1 of 2



                                            Exhibit B

                                       Liquidation Analysis




                                            77
DM_US 180458543-6.114823.0011
                  Case 20-42492                Doc 418-2     Filed 09/06/21 Entered 09/06/21 17:29:21                Desc Exhibit
                                                                   B Page 2 of 2

Liquidation Analysis | Spherature Investments, LLC
(Balances as of July 31, 2021)
                                                                                                                                          Est. Net
                                                         Book Value        Percent Recovery   Estimated Proceeds in Liquidation          Proceeds
                                                         07-31-21          Low       High          Low                 High              from Sale
Current Assets
   Unrestricted Cash                                 $          997,934   100.0%    100.0%    $       997,934    $        997,934    $      1,540,298
   Restricted Cash                                            2,725,349   89.0%      89.0%          2,425,349           2,425,349                   -
   Accounts Receivable (net)                                     15,655   100.0%    100.0%             15,655              15,655                   -
   Merchant Reserves                                          3,256,432   45.0%      50.0%          1,465,394           1,628,216                   -
   Inventory                                                    235,479   0.0%       30.0%                  -              70,644                   -
   Prepaid Expenses & Deposits                                3,547,399   50.0%      70.0%          1,773,700           2,483,179                   -
Long-Term Assets
   Fixed Assets, Net                                 $        3,179,879   10.0%      40.0%    $      317,988     $      1,271,952    $              -
   Due From Insiders                                            250,000   0.0%       0.0%                  -                    -                   -
   Investments in Subs                                          110,338   0.0%       0.0%                  -                    -                   -
   Internal Use Software Development                            168,931   10.0%      40.0%            16,893               67,572                   -
   Goodwill - Putman Travel                                     200,450   0.0%       0.0%                  -                    -                   -
   Intangible Assets, Net                                       805,617   0.0%       0.0%                  -                    -                   -
   Litigation Rights - Seacret                               [Unknown]     NQ         NQ                   -                    -                   -
   Litigation Rights - Eddie Head                            [Unknown]     NQ         NQ                   -                    -                   -
   Litigation Rights - Insiders                              [Unknown]     NQ         NQ                   -                    -                   -
   Litigation Rights - MCA                                   [Unknown]     NQ         NQ                   -                    -                   -
   Litigation Rights - Whiskey Papa Fox Inc.                 [Unknown]     NQ         NQ                   -                    -                   -
   Royalty Payment - Buyer                                                                               N/A                  N/A          15,050,000
   Royalty Payment - Seacret                                                                               -           10,401,844          10,401,844
   Total Proceeds Available for Distribution                                                  $     7,012,913    $     19,362,345    $     26,992,142

Administrative Priority Claims
   Professionals Fees                                         5,606,001   100.0%    100.0%         (5,606,001)         (5,606,001)         (5,606,001)
   USTrustee                                                    100,000   100.0%    100.0%           (100,000)           (100,000)           (100,000)
Secured Priority Claims
   Secured Debt                                               5,623,636   23.2%     100.0%         (1,306,912)         (5,623,636)         (5,623,636)
Administrative Claims
   Taxes Payable                                                580,166   0.0%      100.0%                  -            (580,166)           (580,166)
   Administrative Claims                                        129,496   0.0%      100.0%                  -            (129,496)           (129,496)
General Unsecured Claims
   General Unsecured Claims                                  74,938,113   0.0%       9.8%                   -          (7,323,046)        (14,952,844)

Total Distributed Proceeds                                                                    $    (7,012,913)   $    (19,362,345)   $    (26,992,142)

NQ: Not Quantifiable At This Time
